DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system, comprising: 
a magnetic transmitter configured to generate magnetic fields; 
a magnetic sensor configured to generate signals based on characteristics of the magnetic fields received at the magnetic sensor; and 
one or more computer systems configured to: 

receive a first plurality of signals from the magnetic sensor; 
determine data indicative of a position and orientation of the magnetic sensor at a first position of the magnetic sensor; 
determine, based on the first plurality of signals and the data indicative of the position and orientation of the magnetic sensor at the first position, a distortion term that corresponds to a first position of the magnetic sensor; 
cause the magnetic transmitter to generate a third plurality of magnetic fields at the first frequency; 
receive a third plurality of signals from the magnetic sensor; and 
determine, based on the third plurality of signals received from the magnetic sensor and the distortion term, a second position and orientation of the magnetic sensor relative to the magnetic transmitter (see explanation in examiner’s note below).
Claims 2-17 depend upon that of Claim 1, and require all of the limitations of Claim 1, and therefore Claims 2-17 are too considered as allowable in view of said dependency.
Claims 19 and 20 contain similar claim language and subject matter with respect to Claim 1 and therefore Claims 19 and 20 are considered as allowed for the same reasons as noted below in the examiner’s note.
Examiner’s Note - 
Reference US 10,948,721 B2 discloses a system comprising a magnetic transmitter, a magnetic sensor, and a computer system. However, ‘721 fails to disclose the computer system being configured to determine a distortion term that corresponds to a first position of the magnetic sensor based on the first plurality of signals and the data indicative of the position and orientation of the magnetic sensor at the first position, and because ‘721 discloses generating first, second, and third plurality of magnetic fields at different frequencies, it fails to disclose wherein the transmitter generates a third plurality of magnetic fields at the first frequency. And lastly, ‘721 fails to determine, based on the third plurality of signals received from the magnetic sensor and the distortion term, a second position and orientation of the magnetic sensor relative to the magnetic transmitter.
Reference US 9,002,437 B2 discloses a system comprising a magnetic transmitter, a magnetic sensor, and a computer system being configured to determine a distortion term. However, ‘437 fails to disclose the computer system being configured to determine a distortion term determine a distortion term that corresponds to a first position of the magnetic sensor and further fails to disclose the computer system being configured to be determine based on a third plurality of signals received from the magnetic sensor and the distortion term, a second position and orientation of the magnetic sensor relative to the magnetic transmitter.
Reference US 8,228,028 B2 discloses a system comprising a magnetic transmitter, a magnetic sensor, and a computer system configured to generate a magnetic field capable of being sensed by a magnetic-field sensor when the magnetic-field sensor is located in the tracking volume; obtaining first magnetic-field data regarding the magnetic field via the magnetic-field sensor while the magnetic-field sensor is in the tracking volume.
However, ‘028 discloses calculating, within a machine, position and orientation of the magnetic-field sensor as a function of the first magnetic-field data and a difference between a first set of data items and a second set of data items, wherein the first set of data items results from second magnetic-field data collected from the tracking volume when the movable magnetic-field distorter is present in the tracking volume, and the second set of data items results from third magnetic-field data collected from the tracking volume when the movable magnetic-field distorter is not present in the tracking volume; and outputting from the machine information that is a function of the position and orientation of the magnetic-field sensor, which is different process than the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems, methods, and computer readable medium programmed with respect to correcting for distortions in electromagnetic tracking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858